Citation Nr: 0726733	
Decision Date: 08/27/07    Archive Date: 09/04/07

DOCKET NO.  04-30 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

3.  Entitlement to service connection for hearing loss and/or 
ruptured ear drums.  

4.  Entitlement to service connection for diabetes mellitus, 
type II, to include as secondary to in-service herbicide 
exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The veteran had active service from June 1971 to March 1974.  
He served aboard a Naval ship in the waters off the coast of 
the Republic of Vietnam and received the Vietnam Service 
Medal (VSM).  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from February 2004 and March 2004 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  The RO denied entitlement to service 
connection for PTSD, migraine headaches, hearing 
loss/ruptured eardrums, and for diabetes mellitus, type II.

In April 2007, the veteran testified at a video conference 
hearing at the RO before the undersigned Acting Veterans Law 
Judge sitting in Washington, DC.  A transcript of his 
testimony is associated with the claims file.  According to 
the hearing transcript, there was some discussion of whether 
the issue of entitlement to service connection for PTSD 
included a claim of service connection for an acquired 
psychiatric disorder, other than PTSD; however, upon further 
review of the record, it does not appear that the issue of 
service connection for an acquired psychiatric disorder, 
other than PTSD, has been adjudicated by the RO, and as such, 
the Board has no jurisdiction to address the issue of 
entitlement to service connection for an acquired psychiatric 
disorder at this time.  

Additionally, the veteran submitted additional medical 
treatment records at his personal hearing, along with a 
waiver of review by the RO.  

One of the veteran's claims, service connection for diabetes 
mellitus, is based on the veteran's alleged exposure to Agent 
Orange during military service.  The United States Court of 
Appeals for Veterans Claims (Court) issued a decision in Haas 
v. Nicholson, 20 Vet. App. 257 (2006), that reversed a 
decision of the Board that had denied service connection for 
disabilities claimed as a result of exposure to herbicides.  
VA disagrees with the Court's decision in Haas and appealed 
that decision to the United States Court of Appeals for the 
Federal Circuit.  To avoid burdens on the adjudication 
system, delays in the adjudication of other claims, and 
unnecessary expenditure of resources through remand or final 
adjudication of claims based on a court holding that may 
ultimately be overturned on appeal, on September 21, 2006, 
the Secretary of VA imposed a stay at the Board on the 
adjudication of claims affected by Haas.  The specific claims 
affected by the stay include those based on herbicide 
exposure in which the only evidence of exposure is receipt of 
the Vietnam Service Medal or service on a vessel off the 
shore of Vietnam.  Once a final decision is reached on appeal 
in the Haas case, the adjudication of any cases that have 
been stayed will be resumed.  The veteran's claim for service 
connection for diabetes mellitus, type II is subject to this 
stay, and its adjudication therefore must be deferred, and 
will be the subject of a later decision.  

In March 2007, the veteran submitted a new claim of service 
connection for sleep apnea, to include as secondary to PTSD.  
The issue is referred to the RO for appropriate action.  

The issues of service connection for PTSD and hearing 
loss/ruptured membrane are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

A chronic headache disability was first shown many years 
following discharge from service, and is not otherwise 
related to any event, injury or disease incurred during 
service.  


CONCLUSION OF LAW

A chronic headache disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in September 2003.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim of 
service connection for headaches, and the relative duties of 
VA and the claimant to obtain evidence; and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), requesting the claimant to 
provide evidence in his or her possession that pertains to 
the claims.  

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claim of service connection for headaches is denied.  
Accordingly, any defect with respect to that aspect of the 
notice requirement is rendered moot.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993). 

VA has obtained service medical records, and assisted the 
veteran in obtaining evidence, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  Although the 
veteran was not afforded a VA examination to determine the 
likely etiology of the current headache disability, such 
examination is not necessary with regard to this claim 
because there is no evidence of an in-service headache 
disability and record does not reflect the presence of a 
chronic headache disability until many years after discharge 
from service.  In disability compensation (service 
connection) claims, VA must provide a medical examination 
[for a nexus opinion, as applicable] when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

VA has substantially complied with the notice and assistance 
requirements as to the claim of service connection for 
headaches, and the veteran is not prejudiced by a decision on 
the claim at this time.

II.  Service Connection

The veteran seeks service connection for headaches.  He 
testified at his video conference before the undersigned in 
April 2007 that his current chronic headache disability, 
which has been variously diagnosed as migraine headaches, 
tension headaches and transient ischemic-related headaches, 
began during service, and has persisted since that time, 
becoming much worse in recent years.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2006).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2006).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as organic 
diseases of the nervous system to a degree of 10 percent 
within one year from the date of termination of such service, 
establishes a rebuttable presumption that the disease was 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The credibility and weight of all the evidence, including the 
medical evidence, should be assessed to determine its 
probative value, and the evidence found to be persuasive or 
unpersuasive should be accounted for, and reasons should be 
provided for rejecting any evidence favorable to the 
claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The veteran's service medical records reveal that in February 
1974, the veteran complained of headaches that were occurring 
2-3 times per day, and he indicated that he was working in a 
paint locker at that time.  Tylenol was prescribed.  There 
was no diagnosis indicated, and there was no follow-up 
treatment.  

Exactly one month later, the veteran was examined for 
separation from the military.  The report of examination did 
not mention any complaints, findings or diagnosis of 
headaches.  

Post-service treatment records show complaints, diagnosis and 
treatment for headaches beginning in 2003.  A June 2003 
private neurology record reflects the veteran's reported 
history of anxiety-related headaches, and the veteran 
reported that most of his problems with anxiety were related 
to issues at work.  The clinical impression was focal right-
sided headaches, vascular or migraine.  Additionally, 
increased stress and anxiety were noted as due to work-
related issues, and the veteran had increased headaches 
related to stress.  After an MRI of the brain, the examiner 
favored ischemic change or migraine-related change, rather 
then Multiple Sclerosis.  Additional testing revealed recent 
transient ischemic attacks (TIA's), and carotid stenosis, 
which was subsequently surgically treated.  At an August 2003 
follow-up appointment, the veteran reported that his 
headaches were about the same.  The examiner cautioned the 
veteran on overuse of narcotics, such as Vicodin, but also 
explained that the veteran was prohibited from using triptan 
drugs for his migraines because of his history of vascular 
disease.  The clinical impression included small vessel 
stroke, bilateral severe carotid disease, hypertension, 
hypercholesterolemia, heavy smoking, vascular headache, PTSD, 
alcohol abuse, and anxiety disorder.  The veteran was 
admitted to a private hospital in September 2003 with 
complaints of left-sided weakness/numbness that resolved 
prior to admission.  His discharge diagnosis included 
possible TIA and migraine headaches.  

Throughout 2004 and 2005 the veteran continued to receive 
treatment for chronic headaches.  Private records reveal that 
the veteran tried numerous drugs to prevent, and control, his 
headaches, including, but not limited to, Topamax, Neurontin, 
and narcotic analgesics such as Demerol and Percocet.  The 
veteran was unresponsive to propranolol, tramadol, 
topiramate, trileptal, and morphine.  

The veteran was hospitalized again in March 2004 for headache 
pain.  The veteran reported a 3-day headache, much more 
severe in the vertex region than prior headaches, and with 
radiating pain to the bilateral frontal region, right greater 
than left.  The veteran developed numbness in the right hand, 
and felt heaviness over his right side.  The examiner 
specifically noted that the veteran had not had a head 
injury.  The clinical impression was headache with mild right 
sided weakness; differential included complicated migraine 
versus new stroke.  

Other private and VA records dating from 2004 through 2005 
indicate that the veteran was a heavy smoker and a drug user.  
Cocaine was found in the veteran's urine on more than one 
occasion, and the veteran's medications included narcotics.  

VA records beginning in 2005 show complaints of ongoing 
headaches.  A July 2005 neurology consultation report reveals 
that the veteran reported that his migraine headaches began 
following a racially-motivated gang assault while on active 
duty in 1972; however, the veteran also noted that there was 
no paper trail of the assault and no medical assessment 
performed at that time, despite the head trauma with loss of 
consciousness.  The examiner noted the veteran's current 
regimen of gabapentin, xanax, and diazepam decreased the 
severity of the headaches.  

It appears that the VA neurologist in July 2005 reviewed the 
veteran's private treatment records because he specifically 
commented that the veteran received good neurologic care 
provided by the private physician, and also noted that the 
private physician struggled with a differential diagnosis 
that included migraine with aura, migraine-related CNS 
ischemic events, stroke/TIA due to intracranial small vessel 
disease, stroke/TIA related to large vessel extra-cranial 
arterial occlusive disease, and other conditions such as 
multiple sclerosis.  

The VA neurologist concluded that although the headaches 
could be migraine, they were not the classic unilateral 
throbbing "sick" headaches.  Rather, the pain was poorly 
characterized (not distinctive), and the headaches were 
bilateral, were triggered by anger and emotional distress, 
and responded to anxiolytic agents.  Additionally, the 
headaches lasted a long time, and reportedly, "developed 
immediately following what may have been significant head 
trauma."  As such, the examiner felt that the headaches 
could be alternatively categorized as frequent tension-type 
headaches.  Additionally, the examiner believed the timing of 
the headache in association with transient neurological 
deficits could be coincidental, explaining that a symptomatic 
CNS ischemic event could serve as the source of emotional 
distress that triggered the tension-type headaches in such an 
emotionally labile person.  Finally, the examiner suggested 
that the headaches could be associated with head trauma.  

The veteran again sought private hospital treatment for a 
severe headache in August 2006, and was treated by VA for 
headache pain in January 2007

In sum, the medical evidence in this case does not show any 
causal connection between the veteran's one-time in-service 
complaint of headaches in February 1974, and his current 
medical condition manifested by frequent and severe 
headaches.  Although the veteran reported to the VA 
neurologist in 2005 that his headaches began following an in-
service assault, no mention of such assault is noted prior to 
that time.  In other words, the service medical records are 
silent as to any treatment for head trauma or an assault, and 
they do not show that the veteran suffered from a chronic 
headache disability during service.  Furthermore, the private 
treatment records from 2003 through 2005 likewise are silent 
as to any notion of head trauma, in-service or otherwise.  
Moreover, there is no showing of continuity of symptomatology 
following discharge from service.  In fact, the first 
evidence of a chronic headache disability comes from fairly 
detailed private treatment records dated in 2003.  Those 
records make no mention of in-service onset of the headaches 
or any in-service head trauma, and not surprisingly, in March 
2004, the private examiner specifically noted that the 
veteran had not had a head injury.  Although the private 
examiner struggled with a differential diagnosis, there was 
never any mention of a possible link to service, likely 
because it does not appear that the veteran alleged such.  

In contrast to the private records, the VA July 2005 
neurology consult specifically noted the veteran's reported 
history of a physical assault during service, and essentially 
concluded, as one of several possible etiologies, that the 
headaches could be of in-service origin, based on the 
veteran's self-reported history of head trauma.  
Although the veteran reported to the VA examiner that he had 
suffered from headaches in service, there is no independent 
medical opinion definitively providing the date of onset 
and/or etiology of the veteran's headache disability.  
Rather, the veteran's own rendition of his history was merely 
recorded without any supplementary independent medical 
opinion regarding the accuracy of that history.  Evidence 
which is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute medical evidence of the 
required nexus.  LeShore v. Brown, 8 Vet. App. 407, 409 
(1995).  The recorded history in the 2005 VA consultation 
report, therefore, does not constitute competent evidence of 
a nexus between the veteran's current headache disability and 
service.

Although the veteran is certainly competent to report on any 
in-service headache pain, he is not competent to provide the 
required nexus opinion in this case.  In other words, the 
veteran is competent to testify as to his in-service 
experiences and symptoms; however, where the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
reflect that the veteran currently possesses a recognized 
degree of medical knowledge that would render his opinions on 
medical diagnoses or causation competent.   See Washington v. 
Nicholson, 19 Vet App 362 (2005), citing Layno v. Brown, 6 
Vet. App. 465, 469-71 (1994) (holding that lay testimony is 
competent if it is limited to matters that the witness has 
actually observed and is within the realm of the witness' 
personal knowledge).  In this case, the veteran is not 
competent to provide an opinion as to whether his current 
headache disability was present during service or as a result 
of service, particularly given the absence of continuity of 
symptomatology from 1974 until the current decade.  As 
previously observed, the service medical records are entirely 
negative for head trauma, or a diagnosis of a chronic 
headache disability, including residuals of an injury.  There 
is no evidence of record to support the veteran's assertions 
that his February 1974 one-time in-service treatment for 
headaches amounted to anything more than an acute episode.  

Moreover, the veteran's credibility in this case is 
questionable, given his inconsistent medical histories and 
his well-documented long-standing substance abuse problems, 
as noted above.  

In this case, the evidence fails to establish the existence 
of a chronic headache condition during service.  
Additionally, the evidence fails to establish a medical nexus 
between the veteran's one documented in-service complaint of 
headaches, and his current headache condition.  Importantly, 
the veteran's report of physical examination upon discharge 
was entirely negative for complaints, findings or a diagnosis 
of headaches.  

It is acknowledged that the veteran did, indeed, seek 
treatment for headaches during service, as reflected by the 
February 1974 service medical record.  Additionally, there is 
no doubt that the veteran currently suffers from a severe 
headache disability.  That alone, however, does not establish 
a basis for finding that a chronic in-service headache 
disability existed, nor does it provide a basis for 
establishing a link between service and the current findings.  

In this regard, the absence of any evidence of a chronic 
headache disability prior to the current decade, or of 
persistent symptoms between 1974 and this decade constitutes 
negative evidence tending to disprove the claim that the 
veteran developed a headache disability during service, which 
resulted in chronic disability thereafter.  See Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom.  Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact); 
see also 38 C.F.R. § 3.102 (noting that reasonable doubt 
exists because of an approximate balance of positive and 
"negative" evidence).  The lack of any evidence of 
continuing headaches for nearly thirty years between the 
period of active duty and the evidence showing a current 
chronic headache disability during this decade is itself 
evidence which tends to show that no headache disability of a 
chronic nature was incurred as a result of service or an in-
service injury or event.

A prolonged period without medical complaint can be 
considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether a disability was 
incurred in service or whether an injury, if any, resulted in 
any chronic or persistent disability which still exists 
currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  The trier of fact should consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts 
in considering a claim for service connection.  See Dambach 
v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding 
that the absence of medical records during combat conditions 
does not establish absence of disability).  Thus, when 
appropriate, the Board may consider the absence of evidence 
when engaging in a fact finding role.  See also,
Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., 
writing separately) (noting that the absence of evidence may 
be considered as one factor in rebutting the aggravation part 
of the section 1111 presumption of soundness).

Second, the "absence" of evidence or "negative" evidence 
of any injury or onset of a chronic headache disability 
during service in this case is supported by affirmative 
evidence which tends to show that no such disability 
developed until 2003.  Such affirmative evidence consists of 
the March 1974 separation examination report which showed no 
complaints of headaches, as well as the aforementioned 
private treatment records from 2003 through 2005 which make 
absolutely no mention of the veteran's alleged in-service 
head trauma.  This is affirmative evidence that the veteran 
did not sustain a head injury during active duty and the 
veteran did not develop his current headache disability 
during service.

As the preponderance of the evidence is against the claim of 
service connection for migraine headaches, the doctrine of 
reasonable doubt is not for application.  38 U.S.C.A. § 
5107(b) (West 2002), 38 C.F.R. § 4.3 (2006).  


ORDER

Service connection for migraine headaches is denied.  





REMAND

The veteran asserts that he has PTSD as a result of a 
personal assault during service.  In various VA treatment 
records, correspondence, and at his video conference hearing 
in April 2007, the veteran asserted that he received racially 
motivated physical and emotional abuse from commanding 
officers during the time he spent on a Naval ship during 
service.  The veteran also asserts that he developed hearing 
loss during service, either due to in-service noise exposure, 
or in the alternative, due to ruptured eardrums during 
service.  

PTSD

PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (i.e., a diagnosis under 
DSM-IV); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).

Where VA determines that the veteran did not engage in 
combat, the veteran's lay testimony, by itself, as a matter 
of law, cannot be sufficient to establish the alleged 
stressor.  Rather, the record must contain service records or 
other independent credible evidence to corroborate the 
veteran's testimony as to the alleged stressor.  Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  Those service records 
which are available must support and not contradict the 
veteran's lay testimony concerning the noncombat stressors.  
Doran v. Brown, 6 Vet. App. 283, 289 (1994).  

The veteran's service medical records (SMRs) do not show any 
report of alleged physical and/or mental abuse during 
service.  Current VA and private records reveal diagnoses of 
PTSD, but none of the diagnoses are based on a corroborated 
stressor and the veteran did not engage in combat with the 
enemy.  

In September 2003, the RO sent the veteran a Veterans Claims 
Assistance Act (VCAA) notice letter pertaining to the 
veteran's claims, including notice of what is necessary to 
establish entitlement to service connection for PTSD, 
generally; however, the notice did not include proper notice 
with regard to claims of service connection for PTSD based on 
alleged personal assault.  A review of the record shows the 
claim has not been developed according to the specific 
provisions that apply to cases involving PTSD based on 
allegations of personal or sexual assault.  See 38 C.F.R. § 
3.304(f)(3) (2006) (If the PTSD claim is based on in-service 
personal assault, evidence from sources other than the 
veteran's service records may corroborate the veteran's 
account of the stressful incident).  With regard to personal 
assault cases, the U.S. Court of Appeals for Veterans Claims 
(Court) has stated that "VA has provided special evidentiary 
development procedures, including the interpretation of 
behavioral changes by a clinician and interpretation in 
relation to a medical diagnosis."  Patton v. West, 12 Vet. 
App. 272 (1999) (citing VA Adjudication Procedural Manual 
M21-1, Part III, paragraph 5.14(c)).  These special 
evidentiary procedures for PTSD claims based on personal 
assault are substantive rules that are equivalent of VA 
regulations.  See YR v. West, 11 Vet. App. 393 (1998); see 
also Cohen v. Brown, 10 Vet. App. 128 (1997).

38 C.F.R. § 3.304(f)(3) provides:  If a PTSD claim is based 
on in-service personal assault, evidence from sources other 
than the veteran's service records may corroborate the 
veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to:  Records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; tests for 
sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in the 
sources.  Examples of behavior changes that may constitute 
credible evidence of a stressor include, but are not limited 
to:  Request for transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavioral changes. 

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavioral changes may constitute 
credible supporting evidence of the stressor in allowing him 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.

On remand, proper notice regarding claims for service 
connection for PTSD based on alleged personal assault must be 
provided to the veteran.

Hearing Loss/Ruptured Eardrum

An in-service audiogram appears to show hearing loss, and the 
veteran's separation examination from March 1974 specifically 
noted scarring of the right tympanic membrane.  

Currently, the veteran has a diagnosis of hearing loss.  More 
specifically, a February 2005 VA treatment record reveals a 
diagnosis of borderline normal sloping to mild high frequency 
sensorineural hearing loss, bilaterally.  

In light of the in-service notation of right ear tympanic 
membrane scarring, as well as the apparent loss of hearing 
noted on the in-service (albeit undated) audiogram, and the 
current diagnosis of hearing loss, the veteran should be 
afforded a VA examination.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  
On examination, the veteran's current hearing loss, if any, 
should be recorded as well as any other ear disability; and 
the examiner should review the service medical records and 
opine as to whether the veteran's current hearing loss and/or 
other ear disability, as likely as not, had its onset during 
service.  

All pertinent treatment records should be obtained and 
associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a letter notifying 
him of the type of alternative evidence 
from sources other than his service 
records that may corroborate his claim.  
Ensure this letter meets the notification 
requirements contained in 38 C.F.R. § 
3.304(f)(3).  This includes, but is not 
limited to, notifying the veteran of the 
opportunity to furnish, or to advise VA 
of the potential source or sources of 
evidence other than his service records 
or evidence of behavioral changes that 
might constitute credible supporting 
evidence of his purported in-service 
stressor.  Specific examples of 
corroborating alternative evidence should 
be provided. In particular, he should be 
given the opportunity to present 
statements of friends, family, and former 
service members (including the friend to 
whom he testified he confided) attesting 
to any change in his behavior or events 
he confided to them.

2.  Obtain and associate with the claims 
file all available recent VA and/or 
private medical records concerning 
treatment received by the veteran for his 
hearing loss, not already associated with 
the claims file.  

3.  Schedule the veteran for a VA 
examination to determine the current 
nature and likely etiology of the hearing 
loss.  The claims folder must be made 
available to and reviewed by the examiner 
in conjunction with the requested study.  
The examiner in this regard should elicit 
from the veteran and record a full 
clinical history referable to the claimed 
hearing loss.  The examiner should first 
identify if any such hearing loss exists, 
and if so, should provide an opinion, 
with adequate rationale, as to whether it 
is at least as likely as not (a 50 
percent or greater probability) that any 
current hearing loss had its onset during 
service, based on all of the pertinent VA 
and private medical evidence in the 
claims file.  In particular, the examiner 
should consider the service medical 
records to include the in-service 
audiogram and the notation of a right ear 
scarring of the tympanic membrane on the 
March 1974 discharge physical.  
Additionally the VA records, as well as 
any additional pertinent medical evidence 
that is obtained and associated with the 
claims file subsequent to this remand 
should also be considered.  All findings 
must be reported in detail and all 
indicated testing must be accomplished.  

3.  Following completion of the 
development requested, readjudicate the 
veteran's claims.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided with 
a supplemental statement of the case 
(SSOC), and an appropriate period of time 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
C. L. KRASINSKI
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


